Citation Nr: 1633493	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  07-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder and depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied entitlement to service connection for PTSD.

The Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC on his August 2007 substantive appeal (VA Form 9).  He withdrew his Board hearing request in October 2008 (see an October 2008 "Statement in Support of Claim" form).

In March 2011 and August 2013, the Board remanded these matters for further development.

In March 2015, the Board denied the claim of service connection for PTSD and remanded the issue of entitlement to service connection for a psychiatric disability other than PTSD for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In February 2016, the Court set aside the Board's March 2015 decision, in part, and remanded the case for readjudication in compliance with directives specified in a February 2016 Joint Motion filed by counsel for the Veteran and VA. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he has a current psychiatric disability, including PTSD, which is related to various stressors that he experienced in service.  The parties to the Joint Motion have agreed that the Board did not sufficiently address two of these stressors and adequately discuss whether further efforts were necessary to attempt to verify the stressors.  The additional stressors identified in the Joint Motion involve witnessing the bodies of deceased service members while performing telephone work in the graves registration building and witnessing wounded service members while working in close proximity to the military hospital and helipad.  These stressors both occurred in Duc Pho, Vietnam.  Although the AOJ has contacted the U.S. Army and Joint Services Records Research Center (JSRRC) and requested verification of some of the Veteran's reported stressors, the stressors identified in the Joint Motion were not included in these requests.

In light of the specific stressor information provided by the Veteran and the fact that he was stationed in Vietnam for only 11 months, the Board finds that a remand is necessary to contact the JSRRC and any other appropriate entity to attempt to verify the additional stressors described above.  See Gagne v. McDonald, 27 Vet. App. 397 (2015) (VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests and VA is obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event, if reasonable given the particulars of the alleged stressor.")

Updated VA treatment records should also be secured upon remand.

Additionally, in light of the fact that additional evidence may be obtained which is relevant to the claim of service connection for a psychiatric disability other than PTSD, the Board will defer adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated VA records of the Veteran's treatment, to specifically include all records contained in the Minneapolis Vista  electronic records system and dated from March 2015 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Prepare a summary of the in-service stressors claimed by the Veteran which involved witnessing the bodies of deceased service members while performing telephone work in the graves registration building and witnessing wounded service members while working in close proximity to the military hospital and helipad.  These incidents both reportedly occurred in Duc Pho, Vietnam.

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records, should be sent to the JSRRC and/or other appropriate service department entity(ies) to attempt to verify the reported stressors for the entirety of the Veteran's service in Vietnam from April 1970 through March 1971 in 60-day increments.  All efforts to obtain such verification must be documented in the file.

3.  If, and only if, the occurrence of a reported in-service stressor is verified, and after any additional treatment records have been obtained and associated with the file, ask the examiner who conducted an April 2015 VA psychiatric examination to provide an addendum opinion regarding the nature and etiology of the Veteran's current psychiatric disability.

If the individual who conducted the April 2015 VA psychiatric examination is unavailable, document that fact in the file, and arrange to obtain a medical opinion from another psychiatrist or psychologist based on claims file review.  Only arrange for the Veteran to undergo further examination, by a psychiatrist or psychologist, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the opinion provider for review.
 
For each current psychiatric disability identified (i.e., any psychiatric disability diagnosed since September 2005 including, but not limited to, anxiety disorder, depression, and PTSD), the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's reported stressors during service, or is otherwise the result of a disease or injury in service?

(b)  Has the Veteran met the criteria for a diagnosis of PTSD at any time since September 2005?  If so, what stressor(s) support(s) the diagnosis?

In formulating the above opinions, the opinion provider must acknowledge and comment on all psychiatric disabilities diagnosed since September 2005 and all of the Veteran's reported stressors in service.

The opinion provider must provide reasons for each opinion given.

4.  If a full benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






